PER CURIAM.
The trial court held that the act of appel-lee’s agent, in negligently placing an incorrect claim stub on appellant’s baggage which resulted in improper routing and the loss of valuable equipment, was not willful misconduct, thus the carrier was entitled to avail itself of the provision of the Warsaw Convention Act1 which limits damages to $900.00. Those findings of facts and conclusions of law will not be disturbed on appeal because they are supported by competent and substantial record evidence. Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982).
Affirmed.

. Article 25 of the Warsaw Convention, October 12, 1929, 49 Stat. 3000, T.S. No. 876 (codified at 49 U.S.C. § 1502 note (1976)), provides:
(1) The carrier shall not be entitled to avail himself of the provisions of this convention which exclude or limit his liability, if the damage is caused by his wilful misconduct or by such default on his part as, in accordance with the law of the court to which the case is submitted, is considered to be equivalent to wilful misconduct.
(2) Similarly the carrier shall not be entitled to avail himself of the said provisions, if the damage is caused under the same circumstances by any agent of the carrier acting within the scope of his employment.